Citation Nr: 1723442	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the Veteran's cause of death


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and C.R.




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, to include service in the Republic of Vietnam.  He died in January 1994.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Appellant appeared at a hearing before the undersigned in March 2014.  


FINDING OF FACT

It is at least as likely as not that coronary spasm contributed substantially and materially to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of death is determined in accordance with the statutes referable to establishing service connection for compensation purposes under Chapter 11 of 38 U.S.C.A. (§ 1101 et. seq.).  38 U.S.C.A. § 1310(a).  Service connection will be granted for a disability resulting from disease or injury that was incurred or aggravated in the line of duty during active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Presumptive service connection may be granted under certain circumstances, which are discussed below as pertinent to this case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran's death certificate lists the Veteran's cause of death as "sudden cardiac death."  A January 2014 autopsy report indicates the Veteran most likely died from cardiopulmonary arrest based on the circumstances of his death.  

A January 2014 opinion prepared by a private physician, W.M., M.D., indicates this cardiac event was likely triggered by coronary spasm.  W.M., M.D., explained the Veteran's presumed exposure to herbicide agents in the Republic of Vietnam was a risk factor for this condition.  This opinion was confirmed by a cardiologist with the Veterans Health Administration (VHA), E.V.C., M.D., who determined it was at least as likely as not the Veteran had endothelial dysfunction during his lifetime, which caused the coronary spasm that contributed substantially and materially to his death.

Coronary spasm is listed in definition of ischemic heart disease promulgated in 38 C.F.R. § 3.309(e).  Service connection for certain diseases enumerated in 38 C.F.R. § 3.309(e), including ischemic heart disease, may be established as presumptively due to exposure to herbicide agents during service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6).

In sum, the record establishes that it is at least as likely as not that coronary spasm contributed substantially and materially to the Veteran's death.  Service connection for coronary spasm is warranted on a presumptive basis due to the Veteran's service in the Republic of Vietnam.  Resolving reasonable doubt in favor of the claimant, the Board finds service connection for the Veteran's cause of death is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

ORDER

Entitlement to service connection for the Veteran's cause of death is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


